Judgment was rendered against appellant on the 9th day of March, 1911, but the record was not filed in this court until the 21st day of September, 1911, which was more than six months after date of rendition of judgment. Under these conditions, this court does not acquire jurisdiction of the appeal. Nothing is left for us to do, except dismiss the appeal. For a full discussion of this question, see Farmer v. State, 5 Okla. Crim. 151,114 P. 753.
The appeal is therefore dismissed.
ARMSTRONG and DOYLE, JJ., concur. *Page 71